Exhibit 99.1 Consolidated Financial Statements of LORUS THERAPEUTICS INC. Years ended May 31, 2011, 2010 and 2009 KPMG LLP Chartered Accountants Adelaide Centre 333 Bay Street Suite 4600 Toronto ONM5H 2S5 Canada Telephone(416) 777-8500 Fax (416) 777-8818 Internet www.kpmg.ca INDEPENDENT AUDITORS' REPORT To the Shareholders and Board of Directors We have audited the accompanying consolidated financial statements of Lorus Therapeutics Inc., which comprise the consolidated balance sheets as at May 31, 2011 and May 31, 2010, the consolidated statements of operations and comprehensive income, deficit and cash flows for each of the years in the three-year period ended May 31, 2011, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors' Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. Page 2 Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Lorus Therapeutics Inc. as at May 31, 2011 and May 31, 2010 and its consolidated results of its operations and its consolidated cash flows for each of the years in the three-year period ended May 31, 2011 in accordance with Canadian generally accepted accounting principles. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 in the financial statements, which indicates that Lorus Therapeutics Inc. is in the development stage and, as such, no substantial revenue has been generated from its operating activities.Accordingly, the Company depends on its ability to raise financing in order to discharge its commitments and liabilities in the normal course of business.These conditions, along with other matters as set forth in Note 1, indicate the existence of a material uncertainty that may cast significant doubt about Lorus Therapeutics Inc.'s ability to continue as a going concern. Chartered Accountants, Licensed Public Accountants Toronto, Canada August 25, 2011 LORUS THERAPEUTICS INC. Consolidated Balance Sheets (Expressed in thousands of Canadian dollars) May 31, 2011 and 2010 Assets Current assets: Cash and cash equivalents (note 9) $ $ Short-term investments (notes 4 and 9) – Prepaid expenses and other assets Fixed assets (note 5) 99 Goodwill $ $ Liabilities and Shareholders' Equity (Deficiency) Current liabilities: Accounts payable $ $ Accrued liabilities Promissory note payable (note 16) – Shareholders' equity (deficiency): Share capital (note 6): Common shares Stock options Contributed surplus Warrants Deficit accumulated during development stage ) ) ) Basis of presentation (note 1) Contingencies, commitments and guarantees (note 14) Subsequent events (note 17) $ $ See accompanying notes to consolidated financial statements. On behalf of the Board: "Denis R. Burger"Director "Aiping H. Young"Director 1 LORUS THERAPEUTICS INC. Consolidated Statements of Operations and Comprehensive Income (Expressed in thousands of Canadian dollars, except for per common share data) Period from inception on September 5, 1986 to Years ended May 31, May 31, Revenue $
